UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5144



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER REGINALD HINES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-03-218)


Submitted:   February 21, 2007              Decided:   April 2, 2007


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Andrew Murray, GOODMAN, CARR, LAUGHRUN, LEVINE & MURRAY, P.A.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Amy E. Ray, Michael E. Savage, Assistant
United States Attorneys, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher Reginald Hines pled guilty to conspiracy to

defraud the United States and conspiracy to commit money laundering

and was sentenced to 188 months imprisonment.           On appeal, he

challenges the district court’s denial of his motion to withdraw

his guilty plea, and he contends that the district court failed to

make an independent determination of a factual basis to support the

plea.    We affirm Hines’ conviction.

               The district court’s denial of a motion to withdraw a

guilty plea is reviewed for abuse of discretion.      United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).      A defendant does not

have an absolute right to withdraw a guilty plea, even before

sentencing.       United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991).    Rather, the defendant bears the burden of demonstrating

that a “fair and just reason” supports his request to withdraw his

plea.    Id.    The central question is whether the Fed. R. Crim. P. 11

hearing was properly conducted.      United States v. Puckett, 61 F.3d

1092, 1099 (4th Cir. 1995).        This court closely scrutinizes the

Rule 11 colloquy and attaches a strong presumption that the plea is

final and binding if the Rule 11 proceeding is adequate.        United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).

               Hines contends that he is innocent, but that he pled

guilty on the belief that his attorney did not fully investigate

his case and was not prepared to defend him at trial.     The district


                                   - 2 -
court denied the motion, finding that the relevant factors all

weighed against withdrawing the plea.    See Moore, 931 F.2d at 248.

We have reviewed the record and find no clear error in the district

court’s determination of the factors, and no abuse of discretion by

the district court in denying Hines’ motion to withdraw his guilty

plea.   See Ubakanma, 215 F.3d at 424.

           Hines also challenges the validity of his plea, asserting

that the district court failed to make an independent assessment of

the adequacy of the factual basis for the plea, as required by Fed.

R. Crim. P. 11(b)(3).   The finding of a factual basis may be based

on “anything that appears in the record.”         United States v.

DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).       We find that the

record contains sufficient factual support for Hines’ plea.

           Hines signed a “Stipulation to Factual Basis” in which he

acknowledged that he knew that material misrepresentations were

made in real estate closing statements that his company sent to

potential lenders for the purpose of acquiring financing, and that

he knew that his company received proceeds from these closings and

that a portion of these proceeds were used to facilitate additional

financial transactions to further or promote the conspiracy.      A

stipulation by the defendant waives the requirement that evidence

be presented to establish the facts that were stipulated.       See

United States v. Muse, 83 F.3d 672, 678 (4th Cir. 1996).      Thus,

Hines cannot argue that the evidence was insufficient to prove the


                               - 3 -
facts to which he stipulated.     United States v. Reedy, 990 F.2d

167, 169 (4th Cir. 1993).

           Moreover, details of the offense conduct and Hines’

participation in the offense were set forth in the presentence

report.    The district court properly relied upon those facts, as

well.    See United States v. Martinez, 277 F.3d 517, 531 (4th Cir.

2002).    We find that, based on the summary of the investigation

described in the presentence report and the statements in the

stipulation of a factual basis that Hines signed, the district

court’s determination of an adequate factual basis was not an abuse

of discretion.    See United States v. Carr, 271 F.3d 172, 179 (4th

Cir. 2001).

            Accordingly, we affirm Hines’ conviction.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -